           Case 5:20-cv-00498-FB-ESC Document 2 Filed 04/24/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MONICA MICHELLE GONZALES,                         §
                                                  §
                   Plaintiff,                     §                 SA-20-CV-00498-FB
                                                  §
vs.                                               §
                                                  §
ANDREW SAUL, COMMISSIONER OF                      §
THE SOCIAL SECURITY                               §
ADMINISTRATION;                                   §
                                                  §
                   Defendant.                     §

                                             ORDER

       Before the court in the above-styled cause of action is Plaintiff’s motion to proceed in

forma pauperis [#1]. This case was automatically referred to the undersigned upon filing, and

the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). Plaintiff

seeks leave to proceed in forma pauperis (“IFP”) based on an inability to afford court fees and

costs. Having considered Plaintiff’s application and supporting affidavit, the Court is of the

opinion the motion should be granted.

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes

income and asset information, which indicates that Plaintiff is employed part-time in a clinical

drug trial and receives $53.00 per month in income from that employment. The trial will end in

May 2020, and Plaintiff will no longer have this income. She also relies on $194.00 in food

stamps and lists no other assets or savings in her motion. This information demonstrates that

       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.
        Case 5:20-cv-00498-FB-ESC Document 2 Filed 04/24/20 Page 2 of 2




Plaintiff does not have sufficient monthly resources available to pay the filing fee, and the Court

will grant the motion to proceed IFP.

        IT IS THEREFORE ORDERED that Plaintiff’s application to proceed in forma

pauperis [#1] is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s Complaint [#1-1] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security, and the Clerk shall, until

further Order of this Court, waive the collection of any other fees or costs from Plaintiff.

        IT IS FURTHER ORDERED that, if not already accomplished, within ten (10) days of

the date of this Order, Plaintiff shall either

            •   Submit to the Clerk’s Office a fully completed United States Marshal Service
                Form 285, including fully complete addresses, for each Defendant required to be
                served and the United States Marshal’s Service shall serve each defendant with a
                copy of the Complaint and a copy of this order by certified mail, return receipt
                requested; or

            •   Through counsel, request issuance of summons from the Clerk and serve each
                Defendant required to be served with a copy of the summons, complaint, and a
                copy of this Order by certified mail, return receipt requested, if possible. See Fed.
                R. Civ. P. 4(e)(1) (permitting service pursuant to state law); Tex. R. Civ. P.
                106(a)(2) (permitting service by certified or registered mail by a person
                authorized to serve by Rule 103); Tex. R. Civ. P. 103 (permitting service by
                certified or registered mail by sheriff, constable, clerk, or any person authorized
                by law).
        IT IS SO ORDERED.

        SIGNED this 24th day of April, 2020.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE
